Citation Nr: 0003443	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in April 1993 which denied a claim to 
reopen a claim for service connection for bilateral hearing 
loss.

In a November 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for bilateral hearing loss.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
1998 memorandum decision, the Court found that new and 
material evidence had been submitted to reopen this claim, 
and the Court reversed and remanded the claim back to the 
Board for further development.  The issue was remanded by the 
Board for further development in August 1999.


FINDING OF FACT

The veteran's bilateral hearing loss was manifested to a 
compensable degree within one year after service.


CONCLUSION OF LAW

Chronic bilateral hearing loss may be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred bilateral hearing loss 
in service.  He reported that he suffered acoustic trauma on 
the weapons range and in combat during his period of active 
duty.

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  For certain chronic 
diseases, including organic diseases of the nervous system, 
the law provides a presumption of service connection if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

High frequency sensorineural hearing loss is an organic 
disease of the nervous system and therefore subject to 
presumptive service connection under 38 C.F.R. § 3.309(a) 
(1999).  See Memorandum on High Frequency Sensorineural 
Hearing Loss-Opinion of the Under Secretary for Health, 
prepared by the Chief Counsel, Board of Veterans' Appeals 
(Dec. 6, 1995); Memorandum on Characterization of High 
Frequency Sensorineural Hearing Loss, prepared by the VA 
Under Secretary for Health (Oct. 4, 1995).  Cf. Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) ("[W]e take this 
opportunity to note that hearing loss is not and was not in 
1978 a chronic disease entitled to any presumption of service 
connection despite VA's practice, for no reason that this 
Court can discern, of treating hearing loss as entitled to a 
presumptive period."); see also Godfrey v. Derwinski, 2 Vet. 
App. 352, 354 (1992) ("[N]either hearing loss nor vision 
loss is a chronic disease entitled to any presumption of 
service connection . . . .").

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  A diagnosis showing that a disease 
eligible for presumptive service connection was present 
within the appropriate presumption period is the sole element 
of a well-grounded claim for presumptive service connection.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  As the records 
show that a written statement from Dr. Farinacci noted that 
he had diagnosed the veteran with a 30 percent hearing loss 
in June 1946, within one year of the veteran's separation 
from service, the Board finds that the veteran's claim is 
well-grounded.

The Board finds that the duty to assist in the development of 
the claim, as mandated by 38 U.S.C.A. § 5107, has been met.  
The case was remanded for further development, all VA and 
private medical records have been obtained, and the veteran 
has undergone VA audiometric testing.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

Claims for service connection for defective hearing are 
adjudicated in accordance with the provisions of 38 C.F.R. 
§ 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hz are 26 decibels or greater; or when 
the speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

Initially, the Board notes that the pertinent regulations 
governing evaluations for hearing loss were recently amended, 
effective June 10, 1999.  Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202-210 (1999).  The Court has stated that where the law 
or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992), and 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), the Board 
may consider regulations not considered by the RO if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  The Board 
notes that prior to certifying the case to the Board, the RO 
did not have an opportunity to readjudicate the appellant's 
claim with consideration of the amended rating criteria for 
hearing loss.  Nevertheless, in light of the favorable 
outcome of this claim, the Board does not find that the 
veteran will be prejudiced by applying the amended 
regulations in the first instance in this decision.

The Board notes that the comments before the amended 
regulation indicated that there would be "no change in th[e] 
method of evaluation [of hearing loss]. . . ."  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999).  Further, the comments 
revealed that the regulations were simply "reorganized . . . 
for the sake of clarity."  Id.  Finally, as detailed below, 
the Board has applied the facts of this case to the old and 
the amended hearing regulations and it does not find that the 
amended regulation is more favorable to the veteran as under 
either the old or the amended criteria the veteran is 
entitled to service connection for bilateral hearing loss.

Upon examination at entry into active service in November 
1943, no ear disorder was noted.  Hearing acuity was at 
normal levels.  While in service, the veteran was treated for 
earaches on several occasions during 1944.  He reported that 
the left ear had run about a year prior to service.  The 
diagnosis was otalgia, left, traumatic.  No decrease in 
hearing acuity was found.  Hospital admission records 
maintained by the Surgeon General's Office (SGO) showed no 
treatment for hearing loss.  Upon separation in May 1946, no 
ear disorder was noted, and hearing acuity was again found to 
be normal.

The veteran's service records, including administrative and 
personnel records, reflect that he served as a rifleman, a 
demolitions expert, and a light truck driver in service.  It 
was noted that the battles and campaigns in which he 
participated included the Northern Apennines and the Po 
Valley campaigns.

There is significant post-service evidence of record 
pertaining to the veteran's bilateral hearing loss claim.  
This evidence includes statements from three service buddies, 
dated in 1949 and 1950, to the effect that the veteran 
suffered earaches and was hard of hearing while in service; a 
statement from the foreman where the veteran worked after 
returning from service, to the effect that he complained of 
head and earaches caused by welding fumes and he changed 
positions in the company as a result; and a statement from 
the nurse at the same workplace who did not specifically 
recall any treatment for earaches.

Statements from private physicians documented hearing loss in 
both ears, worse on the left, since shortly after service.  
An August 1949 letter from M. G. Farinacci, M.D., stated that 
he had treated the veteran since June 1946 for a 
progressively worsening ear condition.  A July 1950 letter 
from Dr. Farinacci noted that he had treated the veteran 
since June 1946 at which time the veteran had a 30 percent 
loss of hearing.  Dr. Farinacci reported that reexamination 
in 1948 showed no improvement in hearing.

A September 1949 letter from W. Segall, M.D., stated that he 
saw the veteran in September 1947 and that the veteran's 
complaints included "ringing in ears, left more than right, 
with a reduction in hearing."  A Rinne test on both sides 
was positive; a Schwabach test was slightly shortened on both 
sides, indicating sensorineural hearing impairment; and a 
whispered voice was heard on the right at a 3 foot distance 
and on the left at a 1 foot distance.  A July 1949 statement 
from P. Immerwahr, M.D., stated that the veteran "suffers 
from bilateral chron[ic] middle ear affection and his hearing 
is very much impaired."

The record includes a November 1949 statement from a company 
physician stating that the veteran was ineligible for 
employment there for unspecified reasons.  During a VA 
medical examination for hospital admission in August 1949 the 
veteran reported chronic draining ears for the previous three 
years and continued decreased hearing.  The examiner noted 
that the veteran heard certain sounds easily, but the 
audiogram revealed marked loss.  The discrepancy was 
attributed to simulation, and the conclusion was that no 
disease was found.  A special VA hearing examination in April 
1950, diagnosed "Deafness Partial Chronic [] Bilateral, 
cause undetermined".

A lay statement dated in April 1954 from the veteran's 
supervisor was to the effect that before entering service the 
veteran's hearing was normal but that after returning to work 
following separation from service his hearing was impaired.  
A nurse who worked at the veteran's place of employment 
stated that the veteran's May 1941 pre-employment physical 
showed normal hearing.  A statement dated in July 1953 from 
E. A. Miller, M.D., stated that the veteran has suffered a 
gradual loss of hearing since 1943.  The veteran testified at 
a hearing held in July 1954 that he suffered hearing loss 
during service as a result of noise heard on the rifle range, 
and he alleged that at separation from service he passed his 
hearing test because the examiner spoke loudly.

An April 1979 letter from Wescom, Inc., declined to offer the 
veteran employment without specifying a reason.  His employer 
at that time noted he had hearing loss.  A notice of 
adjudication granted the veteran's claim for unemployment 
benefits in November 1979 based upon a finding that his total 
deafness was responsible for his termination.  A December 
1984 statement from the veteran's employer noted he was deaf.  
The veteran again testified at a hearing held in December 
1989.  He stated that he carried and fired a 30 caliber 
machine gun in training and in combat; that he was a 
demolition specialist in Europe, mining bridges in Italy in 
combat; and that he was first told that he had a hearing loss 
at his separation examination but that his hearing was then 
retested and passed.

VA treatment records dated between 1988 and 1991 show 
notations indicating that the veteran was deaf.  A September 
1988 audiogram noted only a vibratory sensation from bone 
conduction.  During an August 1992 hearing the veteran 
claimed to be totally deaf.  Medical records from the 
Illinois Department of Rehabilitation Services dated in 
January 1985 and from Consultative Examinations, Inc., 
documented profound hearing loss bilaterally.  The veteran 
reported in a 1988 written statement that he had no loss of 
hearing prior to service, and he testified briefly again in a 
December 1993 personal hearing.  An August 1994 statement 
from E. Klama, L.C.S.W., noted that the veteran had hearing 
loss which served as a stressor, and Mr. Klama indicated that 
the hearing loss had its origin in the veteran's combat 
service.  A September 1994 written statement prepared by C. 
Longinotti, Ph.D., the Coordinator of Otolaryngological 
Rehabilitation at the VA Medical Center (MC) in Hines, 
Illinois, stated that some hearing loss may have occurred in 
service.

Private treatment records dated from 1980 to 1996 reveal that 
the veteran was noted to be deaf, and a January 1997 private 
physician's statement also noted that the veteran had been 
deaf for many years.  VA treatment records dated between 1991 
and 1996 likewise show notations indicating that the veteran 
was deaf.  A May 1999 written statement signed by M. A. 
Bennett, M.S., CCC-A, an audiologist at the Hines VAMC 
indicated no additional evidence was available and that the 
information that office had remained the same as when Ms. 
Longinotti's written statement was prepared in 1994.

The veteran underwent further VA evaluation of his hearing in 
October 1999 pursuant to the Board's August 1999 remand.  An 
ear disease worksheet noted that an external and otoscopic 
examination was essentially normal, and no active ear disease 
was present.  The diagnosis was very severe sensorineural 
hearing loss since World War II.  An audio worksheet noted 
that the claims folder had been reviewed.  No hearing 
sensitivity was found.  Puretone thresholds in decibels at 
all frequencies tested in both ears were found to be 110+.  
There was no response to speech stimuli.  Tympanograms were 
normal, but there were no reflex responses.  The conclusion 
was a profound hearing loss.  It was noted that an auditory 
brain response test was attempted but that the veteran could 
not or would not sit still for the test.  

The audiologist prepared a report based on the findings of 
the October 1999 testing and a review of the claims folder.  
The report specifically noted several in-service and post-
service medical records; however, it did not address the 
medical evidence which indicated that the veteran had 
significant hearing loss within one year of service.  The 
report noted that the medical staff was "struck" by the 
fact that the veteran's voice modulation and speech 
characteristics did not seem to be degraded by the profound 
hearing loss.  It was noted that with a 40+ year history of 
profound hearing loss, some changes in speech patterns 
associated with the claimed inability to hear were expected.

Further, it was noted that the severity of the hearing loss 
the veteran exhibited during his 1999 testing "would rarely 
be caused by noise trauma."  The report noted that the 
"flat sensory-neural hearing loss exhibited in the 1949 
audiogram was "not really typical of noise damage."  The 
report also noted that the history indicated that the 
veteran's hearing continued to deteriorate after that time 
despite the general principle that noise exposure effects do 
not compound hearing loss without continued exposure to 
excessive noise.  Thus, the report concluded that the 
continually deteriorating hearing was not related to the 
veteran's service experiences.  The report also concluded 
that in was unlikely that the veteran's service-connected 
PTSD caused the hearing loss.

The Board finds that chronic, bilateral sensorineural hearing 
loss was manifest to a compensable degree within one year of 
separation.  Dr. Farinacci's written statements clearly show 
that the veteran had a significant hearing loss in June 1946, 
only one month after his separation from service.  The 
descriptions contained in Dr. Farinacci's written statements 
reporting a 30 percent loss of hearing in June 1946, which 
was unimproved several years later, establish at a minimum a 
10 percent hearing loss in the ears within one year of 
separation and thus support a finding of disability to a 
compensable degree within the presumptive period.  See 
38 C.F.R. § 4.85 (1999); 38 C.F.R. §§ 4.85-4.87 (1998).  
Further, Dr. Segall's written statement and the 1999 VA 
examination report reveals that the veteran's hearing loss 
was a sensorineural hearing loss.  Subsequent reports, which 
contain diagnoses of profound hearing loss and deafness 
suggest an unremitting progression of hearing loss since June 
1946.  

The Board is cognizant of the opinion provided by the 
audiologist in the October 1999 examination report which does 
not support the veteran's claim.  However, as that 
examination report did not specifically address the findings 
of Dr. Farinacci and Dr. Segall, the Board finds that the 
evidence is at least in relative equipoise as regards the 
veteran's claim for service connection.  Resolving any 
reasonable doubt in the veteran's favor, the veteran has 
bilateral sensorineural hearing loss that may be presumed to 
have been incurred in service.  


ORDER

A claim for entitlement to service connection for bilateral 
hearing loss is granted, subject to the laws and regulations 
regarding the payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

